Title: To James Madison from John Gassaway, 24 February 1809
From: Gassaway, John
To: Madison, James



Dear Sir
Annapolis Feby. 8th. 1809.

I have the honor to enclose to You the Maryland Gazette, in which is contained Resolutions of a Democratic Meeting of the Citizens of Annapolis, expressive of their Sentiments, of the Measures lately adopted by the general Government.
The time is but short when You will come into the Presidency of the United States, and may You, when You retire from it, go out with as much applause as when You come into it. I have the honor to Subscribe Myself Your Obt. Servt.

Jno. Gassaway

